UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1184



VICTOR PERKINS,

                                              Plaintiff - Appellant,

          versus


MICHAEL BREDENBERG, United States Attorney,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-903-H)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victor Bernard Perkins appeals the district court order

and judgment summarily dismissing his complaint alleging that 18

U.S.C. § 4246 (2000) is unconstitutional.   We affirm on the basis

of the reasoning of the district court. See Perkins v. Bredenberg,

No. CA-04-903-H (E.D.N.C. Feb. 1, 2005).    We also deny Perkins’

motion for summary judgment and immediate release.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -